People ex rel. Cassar v Toulon (2022 NY Slip Op 06649)





People v Cassar


2022 NY Slip Op 06649


Decided on November 22, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 22, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

FRANCESCA E. CONNOLLY, J.P.
ANGELA G. IANNACCI
ROBERT J. MILLER
WILLIAM G. FORD, JJ.


2022-09128

[*1]The People of the State of New York, ex rel. 
vChristopher J. Cassar, on behalf of Noah Green, petitioner, Errol D. Toulon, etc., et al., respondents.


Cassar Law Firm, P.C., Huntington Village, NY (Pierre Bazile and Christopher J. Cassar pro se of counsel), for petitioner.
Raymond A. Tierney, District Attorney, Riverhead, NY (James Slattery and Kim Marie Carson of counsel), for respondents.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Noah Green upon his own recognizance or, in the alternative, to set reasonable bail upon Suffolk County Indictment No. 73388/2022.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Suffolk County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
CONNOLLY, J.P., IANNACCI, MILLER and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court